EXHIBIT 10.2
OFFICERS FORM
INDEMNIFICATION AGREEMENT
     INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of
                    , 2008 among F.N.B. Corporation, a Florida corporation
(“FNB”), First National Bank of Pennsylvania, a national banking association
(“FNBPA”) and                                          (the “Indemnitee”):
Recitals:
     WHEREAS, the Board of Directors of FNB and FNBPA have determined that the
inability to retain the officers who serve it and FNBPA because of potential
liability considerations would be detrimental to the best interests of FNB and
FNBPA and their respective shareholders and that FNB and FNBPA should act to
assure their respective officers that such protection will remain available in
the future; and
     WHEREAS, it is reasonable, prudent and necessary for FNB and FNBPA to
obligate themselves contractually to indemnify their respective officers to the
fullest extent permitted by applicable law, subject only to the limited
exceptions contained in this Agreement, so that their respective officers will
continue to serve FNB and FNBPA free from undue concern that they will not be so
indemnified.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, FNB, FNBPA and the Indemnitee, intending to be legally bound
hereby, covenant and agree as follows:
     1. Indemnification. In consideration of the Indemnitee’s continued service
as an officer of FNB or FNBPA, FNB and FNBPA, jointly and severally, shall
indemnify the Indemnitee to the fullest extent permitted by applicable law in
effect on the date hereof or as such laws may from time to time be amended in
furtherance of such indemnification, subject only to the limited exceptions set
forth in this Agreement or as required by law.
     2. Proceedings Other Than an Action by or in the Right of FNB or FNBPA. The
Indemnitee shall be entitled to the indemnification rights provided in this
Section 2 if the Indemnitee is a party to or is threatened to be made a party to
any Proceeding, as defined in Section 17 of this Agreement, other than an action
by or in the right of FNB or FNBPA, by reason of the fact that the Indemnitee is
or was a director, officer, employee, agent or fiduciary of FNB or FNBPA or is
or was serving at the request of FNB or FNBPA as a director, officer, employee,
agent or fiduciary of any other corporation, partnership, limited liability
company, joint venture, trust or other enterprise or entity or by reason of
anything

 



--------------------------------------------------------------------------------



 



done or not done by the Indemnitee in any such capacity. Pursuant to this
Section 2, the Indemnitee shall be indemnified against reasonable costs and
expenses, including attorneys’ fees, judgments, damages, penalties, fines and
amounts paid in settlement actually and reasonably incurred by the Indemnitee in
connection with such Proceeding, including, but not limited to, the
investigation, defense or appeal thereof, if the Indemnitee acted in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of FNB and FNBPA, and, with respect to any criminal
Proceeding, the Indemnitee had no reasonable cause to believe his conduct was
unlawful.
     3. Actions by or in the Right of FNB or FNBPA. The Indemnitee shall be
entitled to the indemnification rights provided in this Section 3 if the
Indemnitee is a person who was or is made a party or is threatened to be made a
party to any Proceeding brought by or in the right of FNB or FNBPA to procure a
judgment in its favor by reason of the fact that the Indemnitee is or was a
director, officer, employee, agent or fiduciary of FNB or FNBPA or is or was
serving at the request of FNB or FNBPA as a director, officer, employee, agent
or fiduciary of any other corporation, partnership, limited liability company,
joint venture, trust or other enterprise or entity by reason of anything done or
not done by the Indemnitee in any such capacity. Pursuant to this Section 3, the
Indemnitee shall be indemnified against reasonable costs and expenses, including
attorneys’ fees, actually and reasonably incurred by the Indemnitee in
connection with such Proceeding, including, but not limited to, the
investigation, defense, settlement or appeal thereof, if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of FNB or FNBPA, as the case may be, except that
indemnification is not authorized where there has been an adjudication of
liability as to the Indemnitee, unless a court determines in view of all of the
circumstances, that such person is fairly and reasonably entitled to indemnity
for such expenses.
     4. Indemnification for Costs and Expenses of Successful Party.
Notwithstanding the other provisions of this Agreement, to the extent that the
Indemnitee has served as a witness on behalf of FNB or FNBPA or has been
successful on the merits or otherwise, including, without limitation, the
dismissal of a Proceeding without prejudice, in defense of any Proceeding
referred to in Sections 2 or 3 of this Agreement, or in defense of any claim,
issue or matter therein, the Indemnitee shall be indemnified against reasonable
costs and expenses, including attorneys’ fees, actually and reasonably incurred
by the Indemnitee or on the Indemnitee’s behalf in connection therewith.
     5. Partial Indemnification. If the Indemnitee is only partially successful
in the defense, investigation, settlement or appeal of any Proceeding described
in Sections 2 or 3 of this Agreement, and as a result is not entitled under
Section 6 of this Agreement to indemnification by FNB or FNBPA for the
reasonable costs and expenses, including attorneys’ fees, judgments, penalties,
fines and amounts paid in settlement actually and

- 2 -



--------------------------------------------------------------------------------



 



reasonably incurred by the Indemnitee, FNB and FNBPA shall nevertheless
indemnify the Indemnitee pursuant to Section 6 to the extent the Indemnitee has
been partially successful.
     6. Determination of Entitlement to Indemnification. When seeking
indemnification under any section of this Agreement, the Indemnitee shall submit
a written request for indemnification to FNB and FNBPA. Such request shall
include documentation or information that is reasonably available to the
Indemnitee and reasonably necessary for FNB and FNBPA to make a determination of
the Indemnitee’s entitlement to indemnification. Determination of the
Indemnitee’s entitlement to indemnification pursuant to this Agreement shall be
determined by: (a) the Board of Directors of FNB or FNBPA, as the case may be,
by a majority vote of a quorum consisting of Disinterested Directors as defined
in Section 17 of this Agreement; (b) if such a quorum is not obtainable or, even
if obtainable, if the Board of Directors of FNB or FNBPA, as the case may be, by
the majority vote of Disinterested Directors so directs, by Independent Counsel
as defined in Section 17 of this Agreement in a written opinion to such Board of
Directors, a copy of which shall be delivered to the Indemnitee or (c) by the
shareholders of FNB or FNBPA, as the case may be. Such Independent Counsel shall
be selected by the Board of Directors of FNB or FNBPA, as the case may be, and
shall be reasonably acceptable to the Indemnitee. Upon failure of FNB’s Board of
Directors so to select such Independent Counsel or upon failure of the
Indemnitee so to accept, such Independent Counsel shall be selected by the
Chairman of the law firm of Duane Morris LLP. Such determination of entitlement
to indemnification shall be made not later than 60 days after receipt by FNB or
FNBPA of a written request for indemnification. Any reasonable costs or
expenses, including attorneys’ fees, incurred by the Indemnitee in connection
with a request for indemnification under this Agreement shall be borne by FNB
and FNBPA, as the case may be, provided that it is ultimately determined that
the Indemnitee is entitled to indemnification. If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part, but not all, of the application for indemnification, such person
shall reasonably prorate such partial indemnification among such claims, issues
or matters.
     7. Presumptions and Effect of Certain Proceedings. The Secretary of FNB or
FNBPA, or such other officer, if any, as shall have been designated by their
respective Board of Directors, shall, promptly upon receipt of the Indemnitee’s
request for indemnification, advise FNB’s or FNBPA’s Board of Directors, as the
case may be, in writing, or such other person or persons empowered to make the
determination as provided in Section 6 of this Agreement, that the Indemnitee
has made such request for indemnification. Upon making such request for
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder, and FNB or FNBPA, as the case may be, shall have the
burden of proof in the making of any determination contrary to such presumption.
If the person or persons so empowered to make such determination shall fail to
make the requested indemnification within 60 days after receipt by FNB or FNBPA,
as the case may be, of such request, the requisite determination of entitlement
to indemnification shall be deemed to

- 3 -



--------------------------------------------------------------------------------



 



have been made and the Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the request for
indemnification. The termination of any Proceeding described in Sections 2 or 3
of this Agreement by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that the Indemnitee did not act in good faith and in a manner that
the Indemnitee reasonably believed to be in or not opposed to the best interests
of FNB or FNBPA, as the case may be, and, with respect to any criminal
Proceeding, that the Indemnitee had reasonable cause to believe that his or her
conduct was unlawful or (b) otherwise adversely affect the rights of the
Indemnitee to indemnification except as may be expressly provided herein.
     8. Advancement of Expenses and Costs. Subject to the exceptions set forth
in Section 10, all reasonable costs and expenses incurred by the Indemnitee,
including attorneys’ fees, retainers and advances of disbursements required of
the Indemnitee, in defending a Proceeding shall be paid by FNB or FNBPA, as the
case may be, in advance of the final disposition of such Proceeding at the
request of the Indemnitee within 20 days after the receipt by FNB or FNBPA, as
the case may be, of a statement or statements from the Indemnitee requesting
such advance or advances from time to time. The Indemnitee’s entitlement to such
costs and expenses shall include those costs and expenses incurred in connection
with any proceeding by the Indemnitee seeking an adjudication pursuant to this
Agreement. Such statement or statements shall reasonably evidence the costs and
expenses incurred by the Indemnitee in connection therewith and shall include or
be accompanied by a written undertaking by or on behalf of the Indemnitee to
repay such amount if it is ultimately determined that the Indemnitee is not
entitled to be indemnified against such costs and expenses by FNB or FNBPA, as
the case may be, as provided by this Agreement or otherwise.
     9. Remedies of the Indemnitee in Cases of Determination Not to Indemnify or
to Advance Expenses. In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if payment has not
been timely made following a determination of entitlement to indemnification
pursuant to Sections 6 and 7 of this Agreement, or if expenses are not advanced
pursuant to Section 8 of this Agreement, the Indemnitee shall be entitled to a
final adjudication in an appropriate court of the Commonwealth of Pennsylvania
or any other court of competent jurisdiction of the Indemnitee’s entitlement to
such indemnification or advance. Such judicial proceeding shall be made de novo,
and the Indemnitee shall not be prejudiced in seeking further relief by reason
of a determination, if so made, that the Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 6 of this Agreement that the Indemnitee is entitled to
indemnification, FNB and FNBPA shall be bound by such determination and shall be
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. FNB and FNBPA further agree to stipulate in any such proceeding
that FNB and FNBPA are bound by all the provisions of this Agreement

- 4 -



--------------------------------------------------------------------------------



 



and is precluded from making any assertion to the contrary. If the court shall
determine that the Indemnitee is entitled to any indemnification hereunder, FNB
or FNBPA, as the case may be, shall pay all reasonable costs and expenses,
including attorneys’ fees, actually incurred by the Indemnitee in connection
with such adjudication, including, but not limited to, any appellate
proceedings.
     10. Exceptions and Modifications to Indemnification.
          (a) Notwithstanding any other provision to the contrary set forth in
this Agreement, unless otherwise determined by the Board of Directors of FNB or
FNBPA, as the case may be, by a majority vote of the Disinterested Directors,
the Indemnitee shall not be entitled to indemnification or advancement of
expenses from FNB and FNBPA under this Agreement in any of the following
circumstances: (i) any Proceeding initiated by or on behalf of the Indemnitee
against FNB or FNBPA, as the case may be, other than a Proceeding brought solely
to seek the remedies set forth in Section 9 for a Proceeding not initiated by
the Indemnitee, or any counterclaim, cross-claim, affirmative defense or similar
claim of FNB or FNBPA, as the case may be, in connection with such Proceeding or
(ii) any Proceeding initiated by FNB or FNBPA, as the case may be, against the
Indemnitee other than as provided in Section 3 of this Agreement.
          (b) Notwithstanding any other provision to the contrary set forth in
this Agreement, in the event that any insurance policy obtained by FNB or FNBPA,
as the case may be, would provide coverage for any liability, cost or expense
for which indemnification or advancement of expenses is sought by the Indemnitee
under this Agreement, the provisions of this Agreement shall be modified to the
extent necessary to conform this Agreement to the requirements of such insurance
policy so as to provide coverage to the Indemnitee to the fullest extent
possible, including but not limited to, any requirement relating to incurring
defense costs and retaining legal counsel.
     11. Other Rights to Indemnification. The indemnification and advancement of
costs and expenses, including attorneys’ fees, provided by this Agreement shall
not be deemed exclusive of any other rights to which the Indemnitee may now or
in the future be entitled under any provision of FNB’s Certificate of
Incorporation or FNBPA’s Articles of Association or the respective Bylaws of FNB
or FNBPA, as the case may be, or any agreement, vote of shareholders or
Disinterested Directors, provision of law or otherwise.
     12. Attorneys’ Fees and Other Expenses to Enforce Agreement. In the event
that the Indemnitee is subject to or intervenes in any Proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication to enforce the Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, if the Indemnitee prevails in whole or in part in
such Proceeding, the Indemnitee shall be entitled to recover from FNB and FNBPA
and shall be indemnified by FNB and FNBPA against, any actual expenses for
attorneys’ fees and disbursements reasonably incurred by the Indemnitee.

- 5 -



--------------------------------------------------------------------------------



 



     13. Successors and Assigns. This Agreement shall be binding upon FNB and
FNBPA and their respective successors and assigns and shall inure to the benefit
of the Indemnitee and the Indemnitee’s spouse, assigns, heirs, devisees,
executors, administrators or other legal representatives.
     14. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (a) the validity,
legality and enforceability of the remaining provisions of this Agreement,
including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable, shall not in any way be
affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Agreement, including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable, shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
     15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement.
     16. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction of this Agreement.
     17. Definitions and Interpretations. For purposes of this Agreement:
          (a) The term “Corporation” shall include any constituent corporation,
including any constituent of a constituent, absorbed in a consolidation or
merger that, if its separate existence continued, would have had power and
authority to indemnify its directors, so that any person who is or was a
director of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as such person would have with
respect to such constituent corporation if its separate existence had continued.
          (b) The term “Disinterested Director” shall mean a director of FNB or
FNBPA, as the case may be, who is not or was not a party to a Proceeding in
respect of which indemnification is being sought by the Indemnitee.
          (c) The term “fines” shall include any penalties and any excise or
similar taxes assessed on a person with respect to an employee benefit plan.

-6-



--------------------------------------------------------------------------------



 



          (d) The term “Independent Counsel” shall mean any person who, under
the applicable standards of professional conduct then prevailing, would not have
a conflict of interest in representing either FNB, FNBPA or the Indemnitee in an
Proceeding to determine the Indemnitee’s right to indemnification under this
Agreement.
          (e) The term “other enterprise” shall include employee benefit plans,
including but not limited to, any employee benefit plans of FNB or FNBPA.
          (f) The term “Proceeding” shall mean any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative in nature, including any counterclaim.
          (g) Service by the Indemnitee “at the request of FNB or FNBPA” shall
include, but is not limited to, any service that imposes duties on, or involves
services by, the Indemnitee with respect to an employee benefit plan, its
participants or beneficiaries, including acting as a fiduciary thereof.
          (h) A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of FNB or FNBPA” as referred to in Sections 2 and
3 of this Agreement.
          (i) Service by the Indemnitee as a partner, trustee, manager or member
of management or similar committee of a partnership, joint venture, trust or
limited liability company, or as a director, officer, manager, partner, trustee
or manager of an entity that is a partner, trustee, member or joint venturer,
shall be considered service as a director or officer of the partnership, joint
venture, trust, limited liability company or other enterprise.
     18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by all of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed to
or shall constitute a waiver of any other provisions hereof, whether or not
similar, nor shall such waiver constitute a continuing waiver.
     19. Notice by the Indemnitee. The Indemnitee agrees promptly to notify FNB
and FNBPA in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter that
may be subject to indemnification covered hereunder, either civil, criminal or
investigative.
     20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed or if (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

-7-



--------------------------------------------------------------------------------



 



          If to the Indemnitee, to the address set forth on the signature page
to this Agreement.
          If to FNB or FNBPA to:
F.N.B. Corporation
One F.N.B. Boulevard
Hermitage, PA 16148
Attention: Robert V. New, Jr., President
                   and Chief Executive Officer
or to such other address as may have been furnished to the Indemnitee by FNB or
FNBPA or to FNB or FNBPA by the Indemnitee, as the case may be.
     21. Governing Law. FNB, FNBPA and the Indemnitee agree that this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

                  F.N.B. CORPORATION    
 
           
 
  By:        
 
     
 
   
 
                FIRST NATIONAL BANK OF PENNSYLVANIA    
 
           
 
  By:        
 
           
 
                INDEMNITEE:    
 
                          Name (please print or type)    
 
                          Signature    
 
                Address:    
 
                     
 
                     

-9-